Case 2:20-cv-08035-SVW-JPR Document 179 Filed 06/03/21 Page 1 of 2 Page ID #:4645




   1    Kevin D. Hughes (Bar No. 188749)
        kevin@foundationlaw.com
   2    FOUNDATION LAW GROUP LLP
        1999 Avenue of the Stars, Suite 1100
   3    Los Angeles, CA 90067
        Tel: 424.253.1266
   4
        Amiad Kushner (pro hac vice)
   5    Akushner@seidenlawgroup.com
        Jake Nachmani (pro hac vice)
   6    Jnachmani@seidenlawgroup.com
        SEIDEN LAW GROUP LLP
   7    469 Seventh Avenue 5th Fl.
        New York, NY 10018
   8    Tel: 646.766.1914
        Facsimile: 646.304.5277
   9
        Attorneys for Plaintiff/Counter-Defendant Hong Liu
  10

  11                              UNITED STATES DISTRICT COURT
  12                          CENTRAL DISTRICT OF CALIFORNIA
  13
        HONG LIU,                                  CASE NO. 2:20-cv-08035-SVW-JPR
  14
                     Plaintiff,                    Honorable Stephen V. Wilson
  15
              v.                                   NOTICE OF WITHDRAWAL OF
  16                                               PLAINTIFF’S CROSS-MOTION FOR
        FARADAY&FUTURE INC., SMART                 SUMMARY JUDGMENT (FILED AS
  17    KING LTD., JIAWEI WANG, and                DKT. 160)
        CHAOYING DENG.
  18                                               HEARING ON MOTION: June 21,
                     Defendants.                   2021
  19                                               TIME: 1:30 p.m.
                                                   CTRM: 10A
  20    FARADAY&FUTURE INC.,
  21                 Counterclaimant,
  22          v.
  23    HONG LIU,
  24                 Counter-Defendant.
  25

  26

  27

  28
Case 2:20-cv-08035-SVW-JPR Document 179 Filed 06/03/21 Page 2 of 2 Page ID #:4646




   1
             TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
   2
       RECORD:
   3
             PLEASE TAKE NOTICE that pursuant to Local Rule 7-16, Plaintiff Hong
   4
       Liu hereby withdraws his Cross-Motion for Summary Judgment (Docket No. 160).
   5
       Plaintiff reserves his rights to re-file such Cross-Motion pending the resolution of
   6
       the July 27, 2021 bench trial of Defendants’ rescission counterclaim.
   7

   8    Dated: June 3, 2021                 FOUNDATION LAW GROUP LLP
   9

  10                                        By: /s/ Kevin D. Hughes
                                               Attorneys for Plaintiff
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
